Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 20, filed December 29, 2021, with respect to the rejection(s) of Claims 7-24 under 35 U.S.C. 102(a)(2) as being anticipated by Kuroiwa et al. (United States Patent Publication No. US 2017/0285476 A1), hereinafter Kuroiwa, Sugihara et al. (United States Patent Publication No. US 2016/0291465 A1), hereinafter Sugihara 1, and Sugihara et al. (United States Patent Publication No. US 2016/0291466 A1), hereinafter Sugihara 2, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships relate to the amendment to independent Claim 7 of “… and wherein polymer compound (B) is partially substituted with tertiary alkyloxycarbonyl groups.” Said added claim 
5.	Many possibilities exist as to where the tertiary alkloxycarbonyl groups are located on the polymer compound (B) structure, which consequentially results in ambiguity. Firstly, is unknown whether the tertiary alkloxycarbonyl groups are located on the structural unit represented by Formula (III) or another yet-undefined polymer subunit. The cited sections of the specification do not resolve this ambiguity. Page 22, line 18 to Page 23, line 8 of the specification states:
In the polymer compound (B), the hydroxy groups or carboxyl groups that impart alkali solubility to a resin may be protected with a protecting group that can be cleaved by the action of an acid, whereby alkali insolubility or poor alkali solubility can be imparted. Examples of the protecting group include tertiary alkyl groups, saturated alicyclic hydrocarbon groups such as adamantly, trialkylsilyl groups, oxoalkyl groups, aryl group-substituted alkyl groups, heteroalicyclic groups such as an anthracenyl-tetrahydropyran-2-yl group, tertiary alkylcarbonyl groups, tertiary alkylcarbonylalkyl groups, tertiary alkyloxycarbonyl groups, tertiary alkyloxycarbonylalkyl groups, alkoxyalkyl groups, thioalkoxyalkyl groups, and acetal groups such as a tetrahydropyranyl group, a tetrahydrofuranyl group and a thiofuranyl group.
(emphasis added). Whereas Page 30, lines 7-8 of the specification states: “B-1: a 35% PGMEA solution of a resin (Mw=12,000) having a structure in which 30% by mole of poly(p-hydroxystyrene) is substituted with t-butoxycarbonyl groups.”
6.	The cited section from Pages 22-23 of the specification indicates that both hydroxyl groups or carboxyl groups (not necessarily those of the Formula (III) subunit) may be protected with, among other things, tertiary alkloxycarbonyl groups. This implies, among other things, a hydroxyl group converted into a tertiary alkloxycarbonyl group, the oxygen of a hydroxyl group protected by a tertiary alkloxycarbonyl group, a carboxyl group converted into a tertiary alkloxycarbonyl group, and the additionally substituted with one or more t-butoxycarbonyl groups (Note: tertiary alkloxycarbonyl groups is plural in the amended claim language), but also possibly a structure wherein the hydroxyls of the p-hydroxystyrene subunits are converted into being t-butoxycarbonyl groups. This also raises a further ambiguity, which is the location of the substitution, if it is the sort of additional substitution possibly implied by the specification. The additional substitution may be of either the polymer chain or of a polymer side group, e.g. the R5 or R6 of the Formula (III) subunit. Furthermore, it is unclear if the amended language is meant to strictly further limit the R6 group of the Formula (III) subunit. If so, the language appears to be both limiting and broadening, as the R6 group may be, among other things, an alkoxycarbonyl group having 2 to 4 carbon atoms. Given that a tertiary alkloxycarbonyl group has a minimum of 4 carbon atoms, it unclear if the amended language is intended to further limit the the R6 group to only a t-butoxycarbonyl group. Alternatively, the amended claim language does not limit the number of carbons of the tertiary alkloxycarbonyl group, thus this may be improperly broadening the limited claim language. These are some of structural ambiguities resulting from the amended claim language.
7.	For purposes of compact prosecution, the “polymer compound (B) is partially substituted with tertiary alkyloxycarbonyl groups” claim language is interpreted broadly as limiting the polymer compound (B) to those with a polymer subunit comprising one or more tertiary alkyloxycarbonyl groups, in addition to the other previously presented structural limitations for polymer compound (B).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
10.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 7-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (Japanese Patent Publication No. US 2015-163672 A), hereinafter Ikeda.
12.	Regarding Claims 7-XXXX, Okada teaches (Paragraphs [0081-0083]) a sulfonic acid derivative compound represented by Formula (I) of the instant application. Okada teaches (Paragraphs [0093-0095 and 0134]) a polymer compound comprising a structural unit represented Formula (III) of the instant application. Okada teaches (Paragraphs [0093-0095 and 0134]) the polymer compound comprising a structural unit comprising one or more tertiary alkyloxycarbonyl groups. Okada teaches (Paragraphs [0081-0083]) X1 of Formula (I) of the instant application is an alkyl group having 3 to 8 carbon atoms. Okada teaches (Paragraphs [0081-0083]) X1 of Formula (I) of the instant application is an alkyl group having 4 carbon atoms. Okada teaches (Paragraphs [0081-0083]) wherein R1 of Formula (I) of the instant application is a perfluoroalkyl group having 1 to 8 carbon atoms. Okada teaches (Paragraphs [0093-0095 and 0134]) the ratio of the structural unit represented by the Formula (III) is 50 to 90% by mole. Okada teaches (Paragraphs [0098, 0102-0103, 0124, and 0128]) a pattern obtained using the positive photosensitive composition. Okada teaches (Paragraphs [0098, 0120-0121, and 0126-0127]) forming a pattern by irradiating the positive photosensitive composition with heat or light.

Conclusion
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/10/2022